Opinion of the Court. This was an action of forcible entry and detainer commenced before a justice of the peace and removed by appeal to the Circuit Court. The case was tried by the court, a jury being waived by consent of parties, and the finding was for plaintiff. Judgment was entered accordingly, and the defendant, by further appeal, brings the record to this court. There is no question that appellant entered upon the possession of the appellee without the consent of the latter, And by removing the fence and resetting the same, took possession of the parcel in question. It is insisted, under the decision in Fort Dearborn Lodge v. Klein, 115 Ill. 177, that thereby no cause of action arose to the appellee. We are inclined to think the evidence shows such a forcible entry as to bring the case within the terms of our statute, and further, that there was no competent proof that appellant was the owner of the premises in dispute. So that in any proper view of the case the Klein case, supra, is not in point. Gage v. Hampton, 127 Ill. 87. The judgment will be affirmed.